Title: William Cranch to Abigail Adams, 12 July 1797
From: Cranch, William
To: Adams, Abigail


        
          
            Washington July 12th. 1797
          
          I thank you, my dear Madam, for your obliging favr. of 5th. instant, and for the interest you take in my happiness. Upon further deliberation, I had, before the receipt of your Letter, renounced all ideas of returning to Boston, and had determined immediately to apply for admission to the Bar in this state. I shall for this purpose go to Annapolis on Monday, and as soon after my return from thence as possible I shall go to Philada. to transact some Business with Mr: Morris, and to procure such books as may enable me to begin without commiting any egregious blunders. Mr. Morris is about purchasing a library for his son William and has promised to procure one for me at the same time. If he should fail of doing it, I shall perhaps be glad to accept the kind offer of the President, for which, please to present him my grateful acknowledgements.
          I return you the letter and thank you for the Communication;—it is printed correctly in this days paper. The subject deserves the most serious consideration of every real American, and I hope will tend to open the eyes of those, who are themselves too simple and honest, to believe in the views of that restless nation.
          In every sentiment of respectful affection Nancy joins with your obliged & grateful Nephew
          
            W. Cranch.—
          
        
        
          We are all well.—
        
      